Citation Nr: 1106716	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for Type 2 diabetes mellitus with diabetic nephropathy, prior to 
May 5, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for Type 
2 diabetes mellitus with diabetic nephropathy, from May 5, 2008.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney at Law


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1952 to October 1955, 
from June 1958 to July 1958, and from January 1965 to September 
1982.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of January 2002 and April 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Cheyenne, Wyoming and Waco, Texas.

The Veteran appealed the Board's January 2007 decision to the 
U.S. Court of Appeals for Veterans Claims (hereinafter referred 
to as "the Court").  In that litigation, a Joint Motion for 
Remand was filed by the Veteran and the VA General Counsel.  In 
an Order of June 2008, the Court vacated the Board's decision and 
remanded the matter, pursuant to the joint motion.  The Veteran's 
claim was subsequently remanded by the Board during October 2008.  
After completing the development indicated in the remand, the 
claim was returned to the Board, and in January 2010, the Board 
continued the denial of the claim.  The Veteran appealed the 
Board's January 2010 decision to the Court.  Again, a Joint 
Motion for Remand was filed by the Veteran and the VA General 
Counsel.  In an Order of September 2010, the Court vacated the 
Board's decision and remanded the matter to the Board, pursuant 
to the joint motion.

In January 2010, the Veteran's attorney submitted additional 
evidence directly to the Board, with a waiver of initial RO 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2010).

The Board further notes that the issues of entitlement to a total 
disability rating based on individual unemployability, 
entitlement to service connection for an eye disorder other than 
postoperative residuals of a cataract, left eye, including as 
secondary to service-connected Type 2 diabetes mellitus with 
diabetic nephropathy, entitlement to an increased evaluation for 
peripheral neuropathy, left lower extremity, evaluated as 10 
percent disabling prior to August 23, 2005, and as 40 percent 
disabling therefrom, and entitlement to an increased evaluation 
for peripheral neuropathy, right lower extremity, evaluated as 10 
percent disabling prior to August 23, 2005, and as 40 percent 
disabling therefrom, have previously been remanded by the Board.  
As the requested development and readjudication of these issues 
has yet to be accomplished, they are not before the Board at this 
time.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation in excess of 20 percent 
for Type 2 diabetes mellitus with diabetic nephropathy, from May 
5, 2008, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.	The Veteran in this case served on active duty from August 
1952 to October 1955, from June 1958 to July 1958, and from 
January 1965 to September 1982.

2.	On January 13, 2011, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
appellant's attorney, that the Veteran no longer sought an 
increased rating in excess of 20 percent for his Type 2 diabetes 
mellitus with diabetic nephropathy, prior to May 5, 2008.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for an increased rating 
in excess of 20 percent for his Type 2 diabetes mellitus with 
diabetic nephropathy, prior to May 5, 2008, by the appellant (or 
his or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran's attorney indicated twice in a written 
statement submitted on January 13, 2011, that the Veteran no 
longer sought an increased rating in excess of 20 percent for his 
Type 2 diabetes mellitus with diabetic nephropathy, prior to May 
5, 2008.  Hence, there remain no allegations  of errors of fact 
or law concerning this particular portion of the appeal for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review this portion of the appeal and it is 
dismissed.


ORDER

The appeal regarding the claim for an increased rating in excess 
of 20 percent for his Type 2 diabetes mellitus with diabetic 
nephropathy, prior to May 5, 2008, is dismissed.


REMAND

Concerning the claim for an increased rating in excess of 20 
percent for his Type 2 diabetes mellitus with diabetic 
nephropathy, from May 5, 2008, the Board recognizes that this 
claim has already been through multiple remands, and this 
additional remand will, regrettably, further delay an appellate 
decision on the matter on appeal.  However,  remand is required 
to comply with the Court's Order and to address the concerns 
raised by the parties in the Joint Motion.

In the Joint Motion, the parties recognized that in the October 
2008 Board remand, a VA examination was requested to determine 
the severity of the Veteran's diabetes mellitus, to include any 
complications such as diabetic nephropathy.  The examiner was 
also requested to describe whether the Veteran had nephropathy, 
to include symptoms such as constant albumin or recurring albumin 
with hyaline and granular casts or red blood cells, or transient 
or slight edema or hypertension.

The Veteran was examined in August 2009.  However, the examiner 
indicated that the hospital was "very rural," and they did not 
have the expertise to answer the question regarding albumin.  The 
examiner opined that to obtain the requested information, the 
examination would need to be conducted by a nephrologist.

A remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

As the August 2009 VA examination did not comply with the 
October 2008 Board remand instructions, additional remand is 
required to afford the Veteran an examination by a nephrologist.

Additionally, the Veteran's attorney has indicated that the 
Veteran has received treatment from VAMC Marion, Illinois, from 
October 2006 through the present, and treatment from VAMC Poplar 
Bluff, Missouri, from August 2009 through the present.  These 
records have not been associated with the claims file.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
on remand, the RO should obtain these records, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO should obtain VA treatment 
records from the VAMC in Marion, Illinois, 
dating since October 2006.  The AMC/RO should 
also obtain VA treatment records from the 
VAMC in Poplar Bluff, Missouri, dating since 
August 2009.

2.  The Veteran should be scheduled for an 
appropriate VA examination for the purpose of 
evaluating the severity of the Veteran's 
service-connected diabetes mellitus.  All 
indicated tests and studies are to be 
performed.  The claims folder must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the examiner's report.  Opinions should be 
provided based on the results of examination, 
a review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should 
be set forth in the examination report.

The examiner is specifically requested to 
address whether the Veteran's activities must 
be regulated to control his diabetes, and 
whether the Veteran's diabetes causes 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or 
visits to a diabetic care provider, and the 
frequency of nay such hospitalizations or 
visits.

3.  The Veteran should also be scheduled for 
an appropriate VA examination by a 
nephrologist for the purpose of evaluating 
whether the Veteran has diabetic nephropathy.  
All indicated tests and studies are to be 
performed.  The claims folder must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the examiner's report.  Opinions should be 
provided based on the results of examination, 
a review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should 
be set forth in the examination report.

The nephrologist is requested to address 
whether the Veteran has symptoms such as 
constant albumin or recurring albumin with 
hyaline and granular casts or red blood 
cells.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination(s).  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


